Citation Nr: 1414232	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-45 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2011, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge, but he subsequently withdrew his hearing request.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  A September 1969 rating decision denied service connection for a back condition; the Veteran did not appeal that decision, and it became final.

2.  Evidence added to the record since the September 1969 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a back injury.

3.  The Veteran's diabetes mellitus was first diagnosed many years after his military service ended and has not been shown by competent medical or lay evidence to be etiologically related to service.

4.  The Veteran's hypertension was first diagnosed many years after his military service ended and has not been shown by competent medical or lay evidence to be etiologically related to service.

5.  In October 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for high cholesterol and right ear hearing loss.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1969 rating decision is not new and material, and the claim for service connection for residuals of a back injury is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a February 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration records, and lay statement from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.

The Veteran has not been afforded a VA examination for his claims seeking service connection for diabetes mellitus and hypertension; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which any of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service, to which any current condition may be related, a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.
II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for residuals of a back injury.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran submitted a claim for a back condition in September 1969 which was denied in a rating decision dated that same month.  The RO determined that the Veteran's back condition, which was revealed by X-ray records to be first degree spondylolisthesis, was a constitutional or developmental abnormality that pre-dated his active duty service.  Further, service records were negative for evidence of any permanent superimposed trauma.  The Veteran did not appeal the September 1969 decision and it became final.

Evidence of record at that time of the final September 1969 rating decision included the Veteran's service treatment records and the Veteran's contentions asserting he is entitled to service connection for a back condition.

In January 2009, the Veteran filed his petition to reopen the claim seeking service connection for his back condition.  Evidence received since the September 1969 rating decision includes VA medical records which reflect a medical history of chronic back pain, as well as medical records from the Social Security Administration reflecting a diagnosis of osteoarthritis of the lower back.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  

However, none of these records indicate that the Veteran's history of chronic back pain was either caused or aggravated by active duty service.  As such, the Board finds that these VA medical records are not material.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case of whether and to what extent the Veteran's active duty service aggravated his pre-existing back condition is a medically complex question that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating his claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for residuals of a back injury.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

III.  Service Connection 

The Veteran contends that he developed diabetes mellitus, type II, and hypertension as a result of exposure to herbicides while serving in Vietnam.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as diabetes mellitus and hypertension may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, such as type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

In this case, the Veteran does not contend that he ever served in the Republic of Vietnam.  Rather, he maintains that he was exposed to herbicides through contact with planes that carried Agent Orange.  See June 2009 VA Form 21-4138.  The Veteran's DD-214 indicates that he had a military occupational specialty (MOS) of fuel specialist.  However, the form also reflects that the Veteran did not have any foreign and/or sea service during his nine months of active duty service.  A February 2009 response from the National Personnel Records Center (NPRC) reflects that there are no records that the Veteran was exposed to herbicides.  

In July 2012, the RO created a Memorandum entitled "Formal finding regarding lack of evidence to confirm herbicide exposure to Agent Orange."  In this Memorandum, the RO referenced its prior efforts to obtain records relating to the Veteran's Vietnam service and specified that all efforts to obtain the information have been exhausted.  The RO noted that the Veteran's service treatment records do not show any evidence he served in Vietnam.  Further, a June 2009 statement from the Veteran indicated that his claim was based on servicing or working on aircraft that flew bombing missions over Vietnam.  The Memorandum states that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. 

There are no other findings that suggest the Veteran served in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran's service treatment records are silent for symptoms, diagnoses or treatment of diabetes mellitus or hypertension.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with diabetes or hypertension within one year of his separation from service.  The Veteran's VA and SSA medical records reflect that he is currently diagnosed with diabetes and hypertension, yet the records do not reflect that any medical professional has ever indicated that his diagnosed conditions may have been related to active duty service.

Indeed, the only evidence in support of his claim is the Veteran's own lay statements that his diabetes is due to herbicide exposure in Vietnam.  The Veteran's representative also contends that the Veteran is entitled to service connection for both conditions to include as due to exposure to herbicides.  See February 2014 Appellant's Brief.   

But as a laypersons, without any medical training or expertise, neither the Veteran nor his representative has shown themselves to possess the qualifications to render this kind of medical opinion.  The disabilities at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran and his representative are only competent to comment on symptoms (e.g., shortness of breath) that the Veteran may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with Agent Orange exposure many year ago.  

In sum, the evidence of record shows that onset of the Veteran's diabetes mellitus and hypertension both occurred years after separation from active duty and have not been shown to be etiologically related to his active service.  Further, service connection is not warranted based on exposure to herbicides.  As the preponderance of the evidence weighs against either of the Veteran's claims, the benefit-of-the-doubt rule does not apply and both claims must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53-56. 

IV.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In October 2011, the Veteran submitted a VA Form 21-4138 Statement in Support of Claim, stating that he wished to withdraw the appeals for his claim of entitlement to service connection for high cholesterol and right ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues of entitlement to service connection for high cholesterol and right ear hearing loss, and the appeals as to these two issues are dismissed.


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for residuals of a back injury is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.

The appeal as to the Veteran's claim of entitlement to service connection for high cholesterol is dismissed.

The appeal as to the Veteran's claim of entitlement to service connection for right ear hearing loss is dismissed.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


